DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 ends abruptly with a “, and” and no period. It appears as though part of the claim is missing. The claim needs a proper end with a period. The examiner will consider the claim language that is present.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 20 requires a flushing of a cache in a processor to a primary medium and the transferring of data from the primary storage, but this is all supposed to occur while the main power is lost. No other source of power is claimed in claims 17 or 20 and therefore it is unclear how these actions are occurring while the only claimed source of power is lost.
It is also unclear how an emergency backup signal can be asserted after the power is lost. 
Further, it is unclear how “a cache in the processor” can be transferred to the primary medium. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brainard et al. (US 2015/0127890).
Consider claim 1, Brainard et al. discloses a device, comprising: a controller coupled to a primary medium including data provided by a processor, the controller configured to initiate an emergency backup for the primary medium; a secondary medium coupled to the controller, and configured to store at least a portion of the data from the primary medium in the emergency backup; and a main power interface for the primary medium, the main power interface configured to provide to the controller: an emergency backup signal to start the emergency backup, power to the primary medium during the emergency backup, and power to secondary medium during the emergency backup (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0028], [0029], backups can be initiated by a power failure, causing data to be moved from volatile to non-volatile memory using a backup controller and dual-port buffer device. The system is powered and thus connected to both primary and backup power.).
Consider claim 2, Brainard et al. discloses the device of claim 1, wherein the controller is configured to identify the emergency backup signal from at least one of a power loss event, a volatile data loss event, a reset command, status check command, a software-based command, or a pre-scheduled backup service, for the primary medium (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0028], [0029], power loss event.)
Consider claim 3, Brainard et al. discloses the device of claim 1, further comprising an emergency backup power source configured to provide the power to the primary medium during the emergency backup, and wherein the controller is configured to receive a presence and status information for the emergency backup power source from the interface, further wherein the presence and status information comprises multiple commands to the controller to manage the emergency backup before the emergency backup signal is asserted (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0028], [0029], multiple communications are exchanged between the backup controller, routing component, clock enable logic and dual-port buffer device to establish and perform the backup.).
Consider claim 4, Brainard et al. discloses the device of claim 1, wherein the primary medium comprises a volatile memory including a cache for the processor, and the secondary medium comprises a non-volatile memory (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0028], [0029]).
Consider claim 5, Brainard et al. discloses the device of claim 1, further comprising a first module that includes the primary medium and a second module that includes the secondary medium configured in a point to point communication with the first module (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0028], [0029]).
Consider claim 6, Brainard et al. discloses the device of claim 1, further comprising a second primary medium including a second data processed by a second processor, and wherein the emergency backup signal comprises a signal to start an emergency backup for the second primary medium, and wherein the interface is further configured to, upon receipt of the signal to start an emergency backup for the second primary medium, transfer at least a portion of the second data to the secondary medium (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0026], [0028], [0029]).
Consider claim 9, Brainard et al. discloses the device of claim 1, further comprising a tethered power supply that is charged up to a pre-selected value to serve as an emergency power source upon (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0026], [0028], [0029], Brainard et al. discloses the use of a battery or charged super-capacitor.).
Consider claim 10, Brainard et al. discloses the device of claim 1, wherein the controller is configured to transfer data from a cache in the processor to the primary medium and from the primary medium to the secondary medium (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0026], [0028], [0029]).
Claims 11-14, 16 are the system claims to the device claims 1-3, 6 and 9 above.
Consider claim 17, Brainard et al. discloses a computer-implemented method, comprising: issuing, to a controller in a circuit, an emergency backup signal comprising at least one of a power loss event, a volatile data loss event, a reset command, a status check command, or a temperature event, in the circuit; verifying, using a single wire protocol, that a processor having write access to a primary medium in the circuit has written a modified data in the primary medium; asserting the emergency backup signal; and transferring at least a portion of the modified data from the primary medium to a secondary medium for emergency storage (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0028], [0029], backups can be initiated by a power failure, causing data to be moved from volatile to non-volatile memory using a backup controller and dual-port buffer device. The system is powered and thus connected to both primary and backup power.).
Consider claim 18, Brainard et al. discloses The computer-implemented method of claim 17, further comprising verifying a status of an emergency power source coupled to the circuit, and providing a power from the emergency power source to the primary medium when the emergency backup signal includes a power loss event (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0028], [0029]).
Consider claim 19, Brainard et al. discloses The computer-implemented method of claim 17, further comprising identifying a power emergency of a second primary medium including data from a (abstract, Fig. 2, [0016], [0017], [0020], [0024], [0026], [0028], [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brainard et al.
Consider claim 7, Brainard et al. discloses being able to supply access to a backup power source, but Brainard et al. does not explicitly state how access to the backup power source is made and therefore Brainard et al. does not explicitly teach a relay switch for accessing the backup power. However, relays are well-known components for acting as a switch. Relays are versatile components that are simple and small yet effective. Therefore the examiner is taking official notice to their use.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Brainard et al. reference so that the switching over to a backup power supply is done by a relay, because relays are simple, small and effective components for switching applications  that therefore reduce the size and weight of a device.
Consider claim 8, Brainard et al. discloses being able to supply access to a backup power source, but Brainard et al. does not explicitly state how access to the backup power source is made and therefore Brainard et al. does not explicitly teach a steering diode circuit for accessing the backup power. However, a steering diode circuit is a simple easy to implement and well-known type of electrical 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Brainard et al. reference so that the switching over to a backup power supply is done by a steering diode circuit electronic switch. Because electronic switches, such as steering diode circuits are not prone to oxidation of metals, have no movable parts to break, less prone to stress and strain or wear and tear, than mechanical switches.
Claim 15 is the system claims to the device claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136